  Case 18-22369       Doc 76       Filed 10/30/19 Entered 10/30/19 11:55:06         Desc Main
                                     Document     Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:
                                                          Chapter 13
Maria J. Ortega                                           Case No. 18-22369
                                                          Judge: Carol A. Doyle
Ezequiel Ortega

                       Debtor(s)

                                     NOTICE OF MOTION

       Please take notice that on November 12, 2019 at 9:30 a.m., I shall appear before the
Honorable Carol A. Doyle, or any Judge sitting in her stead, in Courtroom 742, in the Everett
McKinley Dirksen United States Courthouse, 219 South Dearborn Street, Chicago, IL 60604,
and present the attached motion and you may appear if you so choose.


                               CERTIFICATION OF SERVICE

       I, the undersigned, an attorney, hereby certify that on October 30, 2019, a true and correct
copy of the foregoing Motion for Notice of Default was served, as to the Trustees and Debtor(s)’
counsel via electronic mail through ECF on October 30, 2019 and as to the Debtor(s) by causing
same to be mailed in a properly addressed envelope, postage prepaid, in the U.S. Mail Chute at
123 W. Madison, Chicago, Illinois 60602 before the hour of 5:00PM on October 30, 2019.

                                     /s/
                                     Hannah McFadden
Electronic Mail Notice List:
David M. Siegel, Debtor’s Attorney, 790 Chaddick Drive, Wheeling, IL 60090

Tom Vaughn, Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603

Patrick S Layng, Office of the U.S. Trustee, Region 11, Room 873, Chicago, IL 60604

And by regular U.S. Mail, postage pre-paid on:

Maria J. Ortega , 3230 N. Central Park Avenue, Chicago, IL 60618

Ezequiel Ortega , P.O. Box 352, Oak Park, IL 60303

Note: This law firm is deemed to be a debt collector.
